Citation Nr: 1316749	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  11-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits resulting from an April 2011 rating decision.  


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1983 and from October 1984 to April 1988.  The appellant in this matter is her former agent in claims before VA.


This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 attorney fee eligibility decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.

(The Veteran's claim for service connection for asthma and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities [TDIU] is addressed in a separate Board action being issued concurrently.)


REMAND

In his substantive appeal, received in August 2011, the appellant requested that he be afforded a videoconference hearing before a Member of the Board.  Because videoconference hearings are scheduled by the RO, remand is necessary.

Accordingly, this case is REMANDED to the RO for the following action:

Mindful of any rights of the Veteran in this matter, schedule the appellant for a videoconference hearing in accordance with his request and with the docket number of the appeal.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


